This appellant was indicted, tried, and convicted under a general verdict of the jury, their verdict being: "We the jury find the defendant guilty as charged in the indictment." In accordance with the verdict, the court sentenced the defendant to imprisonment in the penitentiary for not less than two years and not more than two years and six months. From the judgment of conviction, this appeal was taken.
No brief has been filed in behalf of appellant, but we gather from the record that the ruling of the court in denying defendant's motion for a new trial is relied upon principally to effect a reversal. Other than this, but one exception was reserved pending the trial. The ruling of the court in each instance is so clearly free from error, no discussion is necessary. The record proper is regular in all *Page 696 
things. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.